


Exhibit 10.28

 

EXECUTION VERSION

 

CONSULTING AGREEMENT AND GENERAL RELEASE

 

This CONSULTING AGREEMENT AND GENERAL RELEASE (this “Agreement”), by and between
FairPoint Communications, Inc. (the “Company”), and David L. Hauser (“Hauser”),
is being offered to Hauser on August 16, 2010, and may be accepted by Hauser by
signing the Agreement without change and returning it by mail to the Company at
521 East Morehead Street, Suite 500, Charlotte, North Carolina 28202, Attn:
General Counsel, or by telecopy to (704) 344-1594, Attn: General Counsel, with a
copy by mail, so that it is received by no later than the close of business on
September 6, 2010 (the “Release Expiration Date”).

 

RECITALS

 

WHEREAS, Hauser and the Company are parties to an employment agreement dated
June 11, 2009, pursuant to which Hauser has served as Chairman and Chief
Executive Officer of the Company, as well as the Restricted Stock Award
Agreement, the Non-Qualified Stock Option Award Agreement, the Performance Unit
Award Agreement for Performance Period Beginning July 1, 2009 and Ending
December 31, 2010, and the Performance Unit Award Agreement for Performance
Period Beginning July 1, 2009 and Ending December 31, 2011, in each case dated
July 1, 2009, pursuant to which Hauser was granted equity-based incentive awards
(collectively, the “Employment Agreement”);

 

WHEREAS, subject to Section 3(a) below, Hauser and the Company desire to enter
into a mutually satisfactory arrangement concerning Hauser’s separation from
service as an employee and director of the Company and his commencement of a
consulting arrangement with the Company;

 

WHEREAS, this Agreement contains a mutual general release of claims, and by
delivery hereof, Hauser is hereby notified and acknowledges his understanding
that Hauser’s execution of this Agreement is required for Hauser to receive any
of the payments and benefits set forth herein; and

 

WHEREAS, the parties intend for this Agreement to supersede all prior agreements
that Hauser has with the Company, including without limitation the Employment
Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Hauser and the Company hereby
agree as follows:

 

Section 1.               Conditions to Agreement.  The terms, conditions and
obligations set forth in this Agreement shall be subject to the approval of the
United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”).  The date of such approval is referred to herein as
the “Approval Date”.

 

Section 2.               Opportunity for Review; Acceptance.  Hauser shall have
until the Release Expiration Date to review and consider this Agreement.  Should
Hauser execute this Agreement and deliver it to the Company prior to the Release
Expiration Date (the date on which

 

--------------------------------------------------------------------------------


 

this Agreement is executed and delivered to the Company being the “Execution
Date”), he shall have an additional seven (7) days from the Execution Date to
revoke this Agreement by providing written notice to the Company’s General
Counsel prior to the expiration of such seven (7) day period.  Absent any such
revocation, this Agreement shall become effective on the later of the Approval
Date and the eighth (8th) day following the Execution Date (the “Release
Effective Date”).  In the event of Hauser’s failure to execute and deliver this
Agreement prior to the Release Expiration Date, or his revocation of this
Agreement during the applicable revocation period, this Agreement will be null
and void and of no effect, neither the Company nor Hauser will have any further
obligations under this Agreement, Hauser shall not be entitled to the
Consideration (as defined below), and Hauser’s and the Company’s rights
vis-à-vis Hauser’s employment with the Company and any termination thereof shall
be governed by the terms of the Employment Agreement and the Bankruptcy Code.

 

Section 3.               Consulting Arrangement.

 

(a)           Termination of Employment; Commencement of Consulting Services. 
Hauser hereby acknowledges the mutually agreed termination of his employment
with the Company and each other subsidiary and affiliate thereof (collectively,
the “Company Group”) in all capacities, including without limitation as Chief
Executive Officer of the Company, and the commencement of his services as a
consultant, in each case effective as of the Release Effective Date.  Hauser
also hereby agrees to take all necessary action pursuant to the Company’s
Amended and Restated By-Laws to resign, effective as of the Release Effective
Date, as Chairman and a member of the Company’s Board of Directors and to
withdraw his name from the slate of directors to be considered for election to
the Company’s Board of Directors and from the Board of Directors of Reorganized
FairPoint (as such term is defined in the Debtors’ Modified Second Amended Joint
Plan of Reorganization filed in the Bankruptcy Court (together with any further
amended Joint Plan of Reorganization confirmed by the Bankruptcy Court,
the “Plan”)).  Except as specifically set forth herein, the Release Effective
Date shall be the termination date of Hauser’s employment for purposes of
determining participation in and coverage under all equity and option vesting
and other benefit plans and programs sponsored by or through the Company or any
other member of the Company Group.  Within ten (10) days following the Release
Effective Date, Hauser shall be paid any unpaid annual base salary for days
worked through the Release Effective Date and any reimbursements for business
expenses incurred and submitted to the Company prior to the Release Effective
Date in accordance with the Company’s expense reimbursement policies
(collectively, the “Accrued Obligations”).

 

(b)           Consulting Period.  The “Consulting Period” shall mean the period
commencing on the Release Effective Date and expiring on the earlier of
(i) March 31, 2011, and (ii) the effective date of the Plan (the “Plan Effective
Date”).

 

(c)           Consulting Services.  During the Consulting Period, Hauser shall
render such assistance to the Company as a consultant as requested by the
Company’s Chief Executive Officer, being available on a full-time basis and
giving at all times the full benefit of his knowledge, expertise, technical
skill, and ingenuity, in all matters involved in or relating to the business of
the Company (the “Consulting Services”).

 

2

--------------------------------------------------------------------------------


 

(d)           Consideration.  In consideration of the Consulting Services,
Hauser’s release and waiver of claims set forth in Section 4(b) below, and
Hauser’s agreement to comply with the restrictions set forth in Section 6 below,
and subject to both Hauser’s compliance with the other provisions of this
Agreement and to any tax withholding that the Company determines to be
appropriate, as well as the occurrence of the Approval Date, the Company will
pay Hauser consideration consisting of:

 

(i)            Cash consulting fees in the amount of $3,450,000, which shall be
paid in monthly installments as of the first day of the month in the amount of
$300,000 until, and with the remaining balance, if any, to be paid upon, the
later of (i) March 31, 2011, and (ii) the Plan Effective Date (the later of
(i) and (ii) being the “Final Payment Date”); provided, however, that if the
Release Effective Date is not the first day of a calendar month, then a
proportional payment shall be due on the Release Effective Date in an amount
equal to $300,000 times the number of days after the Release Effective Date to
the last day of the month in which the Release Effective Date occurs, divided by
the number of days in such calendar month; provided further, however, that in no
event shall the sum of such monthly installments exceed $3,450,000, and in the
event that the Final Payment Date has not occurred prior to the payment of the
final installment, such installment shall be reduced from $300,000 as necessary
such that Hauser shall have received $3,450,000 in the aggregate as of the
payment of such final installment pursuant to this Section 3(d)(i).

 

(ii)           Pursuant to the 2010 Long Term Incentive Plan of Reorganized
FairPoint (the “LTIP”), a one-time issuance of 133,588 Shares (as such term is
defined in the LTIP), granted as soon as practicable following the Plan
Effective Date, which Shares shall be fully vested as of the date of grant and
shall be otherwise subject to the terms and conditions of the LTIP; provided,
that if the Board decides to change the number of Shares to be issued pursuant
to the Plan on the Plan Effective Date to some amount other than the 51,444,788
contained in the Plan dated March 10, 2010, Hauser shall, in lieu of the number
of Shares set forth above, be issued one Share for every 385.10 shares to be
issued to the holders of Allowed Claims under Sections 5.4 and 5.7 of the Plan;

 

(iii)          Continued participation in the Company’s health insurance plan on
the same basis as active employees of the Company for ninety (90) days following
the Release Effective Date, or until such earlier time as his participation is
no longer permitted by the terms of such plan (the “Participation End Date”),
and thereafter an additional amount in cash equal to $31,131.84, representing
Hauser’s cost of COBRA medical insurance, group life insurance, and long-term
disability insurance coverage during the period commencing upon the
Participation End Date and ending upon the second (2nd) anniversary of the
Participation End Date, such amount to be payable together with the first
monthly installment of the cash consulting fees set forth in
Section 3(d)(i) above; and

 

(iv)          Reimbursement, in an amount not to exceed $30,000, for his
professional fees and expenses incurred in the negotiation and preparation of
this Agreement, payable within 60 days after Hauser submits reasonable
documentation thereof (which documentation shall be submitted within 90 days
after the Release Effective Date).

 

3

--------------------------------------------------------------------------------


 

The consideration payable pursuant to this Section 3(d) shall be referred to
herein as the “Consideration”.  During the Consulting Period, Hauser will also
be entitled to reimbursement for reasonable expenses incurred in connection with
providing the Consulting Services, subject to timely submission for
reimbursement in accordance with the Company’s expense reimbursement policies.

 

(e)           Status as Consultant.  Hauser agrees to perform the Consulting
Services as an independent contractor, and not as an employee, agent, or
representative of the Company or any other member of the Company Group, and
unless authorized in writing by the Company, Hauser shall not have the power or
authority to act on behalf of, or bind in any way, the Company or any other
member of the Company Group.  As an independent contractor, Hauser will be
solely responsible for payment of all applicable taxes payable in respect of
amounts payable to him under this Agreement, and neither the Company nor any
other member of the Company Group will withhold for taxes from any such amounts.

 

(f)            No Further Entitlements.  Hauser acknowledges and agrees that the
payment of the Accrued Obligations and the Consideration is in full discharge of
any and all liabilities and obligations of the Company Group, monetarily or with
respect to employee benefits or otherwise, including but not limited to any and
all obligations arising under any alleged written or oral employment agreement,
arrangement, policy, plan, or procedure of any member of the Company Group,
including without limitation the Employment Agreement.  Further, Hauser
acknowledges and agrees that in no event shall any member of the Company Group
have any further obligations under the Employment Agreement after the Release
Effective Date.

 

(g)           Indemnification.  Notwithstanding anything in paragraph (f) above
to the contrary, Hauser will continue to be eligible after the Release Effective
Date to the same indemnification rights as any former officer or director of the
Company; provided, however, that such indemnification rights shall be not less
than those rights provided to former officers and directors of the Company
pursuant to the Plan dated March 10, 2010.

 

Section 4.               Release and Waiver of Claims.

 

(a)           Definition.  As used in this Agreement, the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law,
equity, or otherwise.

 

(b)           Hauser’s Release and Waiver of Claims.

 

(i)            For and in consideration of good and valuable consideration,
including the Company’s release and waiver of claims described in
Section 4(c) below and the Consideration described in Section 3(a) above,
Hauser, for and on behalf of Hauser and Hauser’s heirs, administrators,
executors, and assigns, effective as of the Release Effective Date, does fully
and forever release, remise, and discharge the members of the Company Group,
together with each of their respective officers, directors, partners,
shareholders, employees, agents, attorneys, and advisors (collectively,
the “Company Released Parties”), and the Lender Steering Committee (as defined
in the Plan), the DIP Lenders (as defined in the Plan),

 

4

--------------------------------------------------------------------------------


 

the Prepetition Credit Agreement Lenders (as defined in the Plan), the DIP Agent
(as defined in the Plan), and the Prepetition Credit Agreement Agent (as defined
in the Plan), together with each of their respective officers, directors,
partners, shareholders, employees, agents, attorneys, and advisors
(collectively, the “Lender Released Parties”), from any and all claims
whatsoever up to and including the Execution Date that Hauser had, may have had,
or now has against any of the Company Released Parties or the Lender Released
Parties, for or by reason of any matter, cause, or thing whatsoever arising out
of or attributable to Hauser’s employment or the termination of Hauser’s
employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law or regulation dealing with discrimination based on
race, sex, national origin, handicap, religion, disability, or sexual
orientation.  This release of claims includes, but is not limited to, all claims
arising under any applicable law or regulation, including under the following
statutes:  the Age Discrimination in Employment Act (“ADEA”), the Employee
Retirement Income Security Act of 1974, as amended, Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Civil Rights Act of 1991,
the Family Medical Leave Act, the Equal Pay Act, the Genetic Information
Nondiscrimination Act, the North Carolina Equal Employment Practices Act, and
the North Carolina Persons with Disabilities Act, each as may be amended from
time to time, and all other United States federal, state, and local laws, the
common law, and any other purported restriction on an employer’s right to
terminate the employment of an employee.  The parties intend the release
contained herein to be a general release of any and all claims to the fullest
extent permissible by law.

 

(ii)           Hauser acknowledges and agrees that as of the Execution Date,
Hauser has no knowledge of any facts or circumstances that give rise or could
give rise to any claims under any of the laws listed in the preceding paragraph.

 

(iii)          By executing this Agreement, Hauser is specifically releasing all
claims relating to his employment and its termination under ADEA, a federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefit plans.

 

(iv)          Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of Hauser’s claims for indemnification as a former officer or director
of the Company as stated in Section 3(g) above or Hauser’s rights with respect
to payment of amounts and other benefits under this Agreement or any claims that
cannot be waived by law.

 

(c)           The Company’s and Lenders’ Release and Waiver of Claims.  For and
in consideration of Hauser’s continuing obligations to the Company pursuant to
this Agreement, as well as Hauser’s waiver and release of claims described in
Section 4(b) above, the Company, on behalf of itself and the other Company
Released Parties, and Bank of America, N.A., as Administrative Agent for the
Pre-Petition and Post-Petition Lenders (the “Agent”), on behalf of the Lender
Released Parties, hereby release and forever discharge Hauser from any and all
claims whatsoever up to and including the Execution Date that the Company
Released Parties or the Lender Released Parties had, may have had, or now have
for or by reason of any claim arising out of or attributable to Hauser’s
employment, or the termination of Hauser’s employment, with the Company, or
pursuant to any federal, state, or local law or regulation

 

5

--------------------------------------------------------------------------------


 

(excluding in all events any claims that any of the Company Released Parties or
the Lender Released Parties may have in the future for a breach of this
Agreement or the Employment Agreement, or based on any criminal actions by
Hauser).

 

Section 5.               Knowing and Voluntary Waiver.  Hauser expressly
acknowledges and agrees that Hauser:

 

(a)           Is able to read the language, and understand the meaning and
effect, of this Agreement;

 

(b)           Has no physical or mental impairment of any kind that has
interfered with Hauser’s ability to read or understand the meaning of this
Agreement or its terms, and that Hauser is not acting under the influence of any
medication, drug, or chemical of any type in entering into this Agreement;

 

(c)           Is specifically agreeing to the terms of the release contained in
this Agreement because the Company has agreed to provide Hauser with the
Consideration and because of the Company Released Parties’ and the Lender
Released Parties’ agreement to waive and release Hauser from claims as set forth
in Section 4(c) above, which the Company Released Parties and the Lender
Released Parties have agreed to provide because of Hauser’s agreement to accept
it in full settlement of all possible claims Hauser might have or ever had that
are released hereunder, and because of Hauser’s execution of this Agreement;

 

(d)           Acknowledges that but for Hauser’s execution of this Agreement,
Hauser would not be entitled to the Consideration, which is conditioned upon the
execution of a release, or the Company Released Parties’ and the Lender Released
Parties’ waiver and release of claims described in Section 4(c) above;

 

(e)           Understands that, by entering into this Agreement, Hauser does not
waive rights or claims under ADEA that may arise after the Execution Date;

 

(f)            Had or could have had until the Release Expiration Date in which
to review and consider this Agreement, and that if Hauser executes this
Agreement prior to the Release Expiration Date, Hauser has voluntarily and
knowingly waived the remainder of the period for review ending on the Release
Expiration Date;

 

(g)           Was advised to consult, and has consulted, with Hauser’s attorney
regarding the terms and effect of this Agreement; and

 

(h)           Has signed this Agreement knowingly and voluntarily.

 

Section 6.               Restrictions.

 

(a)           Confidential Information.  Hauser acknowledges that by reason of
his position with the Company, he has had complete access to and knowledge of
the Company’s Confidential Information.  The Company’s “Confidential
Information,” as used in this Agreement, means any form of data or information
in the possession or control of the Company that relates to its business
affairs, including but not limited to trade secrets, proprietary

 

6

--------------------------------------------------------------------------------


 

information, and other information not in the public domain.  Confidential
Information includes, but is not limited to, product or service concepts and
designs, marketing insights, technology related to the Company’s business,
business methods and strategies, all financial information and plans of the
Company, acquisition targets and potential targets, strategic business plans,
pricing terms and methods, growth, expansion, and acquisition plans, financing
and venture capital sources and plans, and all similar information that the
Company holds in confidence or that competitors of the Company would be desirous
of obtaining.  Hauser agrees to use the Confidential Information only for the
purpose of or in connection with the Consulting Services and to keep the
Company’s Confidential Information in strictest confidence and secrecy and not
to use or disclose Confidential Information to any person or entity except for
purposes of performing the Consulting Services and thereafter for a period of
five (5) years.  Hauser will return all Confidential Information to the Company
promptly upon the expiration of the Consulting Period.

 

(b)           Non-Compete.  Hauser agrees that, without the prior written
consent of the Board, from the Release Effective Date until the Final Payment
Date, he will not “Compete” with the Company in the “Prohibited Territory.”  For
purposes of this Agreement, the term “Compete” means to be employed or engaged
in any capacity, whether as an employee, as a consultant, or by self-employment,
individually or on behalf of others, or to have any ownership interest in, any
business or entity engaged in business in the “Communications Industry”;
provided, however, that the purchase and ownership of capital stock of less than
two percent (2%) in a publicly traded entity within the Communications Industry
shall not constitute competing.  As used herein, the term “Communications
Industry” shall have its broadest definition, as generally understood by the
investing public, and includes, but is not necessarily limited to, the
ownership, acquisition, and operation of, investment in, and the provision of
services and technology related to Rural Local Exchange Carriers
(RLECs), Incumbent Local Exchange Carriers (ILECs), Competitive Local Exchange
Carriers (CLECs), Internet Service Providers (ISPs), cable television services,
retail and wholesale distribution of long distance services, Internet portal
services, web casting and web hosting, dedicated service lines (DSL), broadband,
voice and video conferencing, voice mail services, voice, data, and video
transmissions, cellular and wireless telephone, data, paging, and Internet
access services, prepaid calling cards and other prepaid communication services,
electronic mail services, directory and operator assistance services, facsimile
and data services, and other similar and related services and products.  For
purposes of this Agreement, the term “Prohibited Territory” shall mean and
include any State within the United States where the Company is engaged in
business in the Communications Industry.  For purposes of this Agreement, a
person or entity is considered to be Competing in the Prohibited Territory if he
or it is engaged in offering or providing products or services related to the
Communications Industry within the Prohibited Territory, regardless of the
geographic location of the Competing individual or entity.

 

(c)           Acknowledgement.  Hauser acknowledges that the terms of this
Section 6, including the definitions of Compete, Communications Industry, and
Prohibited Territory, and the restricted period set forth in Section 6(b) above
(which may extend beyond the Consulting Period) are reasonable, and are no
broader than necessary to protect the Company’s legitimate business interests. 
Hauser specifically acknowledges and agrees that (i) he has received adequate
and valuable consideration for entering into this Agreement, (ii) the Company is
currently engaged in business in the Communications Industry, (iii) the nature
of the

 

7

--------------------------------------------------------------------------------


 

Communications Industry is such that the range of business and competition is
not necessarily contained within easily definable geographic territories, and
that, in many respects, otherwise unrelated aspects of the Communications
Industry are competitive with each other (for example, cable television
providers, telephone companies, wireless providers, and ISPs all compete with
each other to provide Internet access and services to consumers and businesses),
(iv) the business of investing in and operating RLECs, ILECs, CLECs, and ISPs is
highly competitive, and (v) by reason of his responsibilities as Chairman and
Chief Executive Officer of the Company, Hauser was intimately familiar with and
engaged in developing the Company’s business, financial, strategic, and growth
plans and other Confidential Information, and that if he engages in any of the
activity prohibited by this Section 6, it is inevitable that he would use or
disclose Confidential Information of the Company.

 

(d)           Enforcement.  Hauser agrees that the Company would suffer
irreparable harm in the event of any violation of this Section 6, and the
Company is therefore entitled to injunctive relief to enforce the provisions
hereof.  The provisions of Section 6 shall survive the termination of this
Agreement in accordance with their terms, and shall inure to the benefit of the
Company and its affiliates, and each of their successors and assigns.

 

Section 7.               Other Obligations, Commitments, and Representations of
Hauser.

 

(a)           No Suit.  Hauser, the Company, on behalf of itself and the Company
Released Parties, and the Agent, on behalf of the Lender Released Parties,
represent and warrant that they have not previously filed, and to the maximum
extent permitted by law agree not to file, a claim against the other party,
respectively, regarding any of the claims respectively released herein.  If,
notwithstanding this representation and warranty, either Hauser or any of the
Company Released Parties or the Lender Released Parties has filed or files such
a claim, the filing party agrees to cause such claim to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such claim, including without limitation the attorneys’ fees and expenses of any
of the parties against whom such a claim has been filed.

 

(b)           Cooperation.

 

(i)            Hauser agrees to provide reasonable cooperation to the Company
and/or any other member of the Company Group and its or their respective counsel
in connection with any investigation, administrative proceeding, or litigation
relating to any matter that occurred during his employment in which he was
involved or of which he has knowledge.  The Company agrees to reimburse Hauser
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to his compliance with this paragraph.

 

(ii)           Hauser agrees that, in the event he is subpoenaed by any person
or entity (including, but not limited to, any government agency) to give
testimony or provide documents (in a deposition, court proceeding or otherwise)
which in any way relates to his employment by the Company and/or any other
member of the Company Group, he will give prompt notice of such request to the
Company’s General Counsel and will make no disclosure until the Company and/or
the other member of the Company Group has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

 

8

--------------------------------------------------------------------------------


 

(c)           No Violations.  Hauser represents that he has not informed any
member of the Company Group of, and that he is unaware of, any alleged
violations of law or other misconduct by any member of the Company Group.

 

(d)           Return of Property.  Hauser agrees that he will promptly return to
the Company on or within five (5) days after the Release Effective Date all
property belonging to the Company and/or any other member of the Company Group,
including but not limited to all proprietary and/or confidential information and
documents (including any copies thereof) in any form belonging to the Company,
cell phone, Blackberry, beeper, keys, card access to the building and office
floors, phone card, computer user name and password, disks, and/or voicemail
code.  Hauser further acknowledges and agrees that the Company shall have no
obligation to provide the Consideration unless and until he has satisfied all of
his obligations pursuant to this paragraph.

 

(e)           Non-Disparagement.  Hauser agrees that he will make no disparaging
or defamatory comments regarding the Company in any respect, any aspect of his
relationship with the Company, or the conduct or events that precipitated his
termination of employment.  Similarly, the Company shall instruct its executive
officers and directors to refrain from making any disparaging or defamatory
comments regarding Hauser in any respect, any aspect of Hauser’s relationship
with any member of the Company Group, or the conduct or events that precipitated
Hauser’s termination of employment from any member of the Company Group (it
being understood that the foregoing shall not prevent any representative of the
Company Group from verifying Hauser’s employment to any potential subsequent
employer).  The obligations of Hauser and the Company under this Agreement shall
not apply to disclosures required by applicable law, regulation, or order of a
court or governmental agency.

 

Section 8.               Employee Charges.  Subject to the conditions of this
section, Hauser authorizes the Company to deduct from Hauser’s pay or business
expense reimbursements and to reduce any payments and benefits owing to Hauser
by the amount of any outstanding and unpaid Employee Charges (as defined below),
except to the extent such offset is not permitted under Section 409A of the
Internal Revenue Code without the imposition of additional taxes or penalties on
Hauser.  Hauser further agrees that if any Employee Charges remain outstanding
and unpaid after such deduction or reduction, Hauser shall be indebted to the
Company for such amount and shall promptly repay such amount.  “Employee
Charges” are any amounts Hauser owes to the Company for advances, overpayments,
and any other charges due from Hauser to the Company, including without
limitation charges for personal telephone calls or travel or entertainment
expenses, travel or entertainment advances, personal courier and postal charges,
personal copying charges, and other charges that may arise out of the
application of Company policies.  Notwithstanding the foregoing, no such
deduction or reduction shall be made and no such indebtedness shall be created
with respect to items (i) not identified by the Company to Hauser in writing
prior to the date that is thirty (30) days prior to the Final Payment Date;
(ii) for which Hauser was not given a minimum of fourteen (14) days after
receipt of the writing identifying the items to respond; and (iii) that Hauser
was not given a substantive opportunity to reasonably contest, provided that any
final determination as to the imposition of Employee Charges shall be made by
the Board, in good faith, after taking into account Hauser’s arguments.  Any
dispute arising out of or relating to this Section 8 that is not resolved by
Hauser and the Company shall be submitted to arbitration in Charlotte, North
Carolina in accordance with North

 

9

--------------------------------------------------------------------------------


 

Carolina law and the procedures of the American Arbitration Association with a
single arbitrator, but only to the extent that the aggregate amount in dispute
exceeds $100,000.  The determination of the arbitrator shall be conclusive and
binding on the Company and Hauser and judgment may be entered on the
arbitrator’s awards in any court having competent jurisdiction.

 

Section 9.               No Admission of Liability.  Hauser understands and
agrees that this Agreement does not in any manner constitute an admission of
liability or wrongdoing by any member of the Company Group, but that any such
liability or wrongdoing is expressly denied, and that, except to the extent
necessary to enforce this Agreement, neither the Agreement nor any part of it
may be construed as, used, or admitted into evidence in any judicial,
administrative, or arbitral proceeding, as an admission of any kind by any of
the parties.

 

Section 10.             Notices.  Unless otherwise provided in this Agreement,
any notices required or permitted under this Agreement shall be in writing and
delivered by hand, messenger, courier, or by registered or certified mail:

 

(a)           if to Hauser, at Hauser’s last address on record with the Company;

 

(b)           if to any member of the Company Group, to FairPoint
Communications, Ltd., 521 East Morehead Street, Suite 500, Charlotte, North
Carolina 28202, Attn: General Counsel.

 

Section 11.             Assignment; Binding Obligations.  Hauser’s obligations,
rights, and benefits under this Agreement are personal to Hauser and shall not
be assigned to any person or entity without written consent from the Company. 
The parties acknowledge and agree that this Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns.

 

Section 12.             Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

Section 13.             Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding Hauser’s separation
from service.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings, and agreements between the
parties relating to the subject matter of this Agreement, including without
limitation the Employment Agreement.

 

Section 14.             Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH NORTH CAROLINA LAW (WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

(Signature Page to Follow)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Shirley J. Linn

 

 

 

Name: Shirley J. Linn

 

 

 

Title: Executive Vice President

 

 

 

Date: August 16, 2010

 

 

 

 

 

 

 

 

 

/s/ David L. Hauser

 

 

 

David L. Hauser

 

 

 

Date: August 16, 2010

 

 

 

 

 

 

Acknowledged and agreed, solely in respect of
Section 4(c) and Section 7(a) of this Agreement:

 

 

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent for the Pre-Petition
and Post-Petition Lenders

 

 

 

 

 

 

 

 

By:

/s/ Christopher Post

 

 

 

Name: Christopher Post

 

 

 

Title: Vice President

 

 

 

[Signature Page to Hauser Consulting Agreement and General Release]

 

--------------------------------------------------------------------------------
